IN THE SUPREME COURT OF IOWA
                                  No. 07–1262

                            Filed June 26, 2009


VINNELL GRIFFEN, as Administrator
of the Estate of Blake Jermon, and
VINNELL GRIFFEN, Individually,

      Appellants,

vs.

STATE OF IOWA,

      Appellee.



      Appeal from the Iowa District Court for Black Hawk County,

George L. Stigler, Judge.



      Appellants challenge district court’s dismissal of wrongful death

suit. REVERSED AND REMANDED.



      Pressley Henningsen of Riccolo & Semelroth, P.C., Cedar Rapids,

for appellants.



      Thomas J. Miller, Attorney General, and Bruce Kempkes, Assistant

Attorney General, for appellee.
                                       2

STREIT, Justice.

       Ten-year old Blake Jermon nearly drowned in a German swimming

pool   while   participating   in   University   of   Northern   Iowa’s   Camp

Adventure. He died three years later from complications. His mother,

Vinnell Griffen, filed suit against the State of Iowa, both individually and

as administrator of Jermon’s estate, under the Iowa Tort Claims Act,

Iowa Code chapter 669 (2003).         The State filed a motion to dismiss,

asserting the Iowa Tort Claims Act does not apply to torts that occurred

in foreign countries. The district court granted the motion. Because the

Iowa Tort Claims act specifically covers torts that “occurred outside of

Iowa,” we reverse.

       I. Facts and Prior Proceedings.

       University of Northern Iowa (UNI) runs a program called Camp

Adventure Youth Services (“Camp Adventure”).            UNI sends university

students overseas to conduct and supervise summer camps for military

children living outside of the United States on military bases. On June

25, 2003, ten-year old Blake Jermon was participating in a Camp

Adventure sports program in Hanau, Germany and went to a German

municipal swimming pool and almost drowned.                 Jermon sustained

serious injuries as a result of the incident and died three years later

during surgery to correct problems related to those injuries.

       His mother, Vinnell Griffen, as administrator of her son’s estate

and individually, brought suit against the State of Iowa under the Iowa

Tort Claims Act (ITCA), Iowa Code chapter 669, alleging the State was

negligent in failing to administer and manage the Camp Adventure

program, failing to properly train and supervise Camp Adventure

employees, and failing to properly supervise Jermon. The State filed a

motion    to   dismiss,   asserting    the   ITCA     has   no   extraterritorial
                                     3

applicability. The district court granted the motion, concluding the ITCA

“has no applicability here.” Griffen appealed, asserting the district court

has jurisdiction for claims occurring outside of Iowa under the ITCA.

      II. Scope of Review.

      We review a district court’s grant of a motion to dismiss for

correction of errors at law. Comes v. Microsoft Corp., 646 N.W.2d 440,

442 (Iowa 2002). “We view the petition in the light most favorable to the

plaintiff, and will uphold dismissal only if the plaintiff's claim could not

be sustained under any state of facts provable under the petition.”

Sanford v. Manternach, 601 N.W.2d 360, 363 (Iowa 1999).

      III. Merits.

      The Iowa Tort Claims Act (ITCA) waives sovereign immunity from

tort liability. Iowa Code ch. 669. The act provides “[t]he state shall be

liable [for tort claims] in the same manner, and to the same extent as a

private individual under like circumstances . . . .” Iowa Code § 669.4.

The chapter includes a list of exceptions. Iowa Code § 669.14. Under

the venue provision, section 669.4, the ITCA specifically allows for claims

by nonresidents when the act occurs outside of Iowa.

      The district court of the state of Iowa for the district in which
      the plaintiff is resident or in which the act or omission
      complained of occurred, or where the act or omission
      occurred outside of Iowa and the plaintiff is a nonresident,
      the Polk county district court has exclusive jurisdiction to
      hear, determine, and render judgment on any suit or claim
      as defined in this chapter.

Iowa Code § 669.4 (emphasis added).

      The question here is whether the ITCA applies to acts or omissions

outside the United States.     The State argues there is a presumption

against extraterritoriality in all laws enacted, and the ITCA does not

contain express language placing claims arising in foreign countries
                                          4

specifically within its limited waiver of immunity.             Griffen argues the

language in section 669.4, “where the act or omission occurred outside of

Iowa,” and the fact that the ITCA does not contain a specific “foreign

country exception” as does the Federal Tort Claims Act, indicate the ITCA

covers acts that occurred in foreign countries.            In granting the State’s

motion to dismiss, the district court concluded “[i]t was clearly the intent

of the Iowa Legislature to provide coverage to individuals injured by

negligent acts of Iowa employees within or without the state of Iowa so

long as those injuries occurred within the territorial limits of the United

States.” 1 (Emphasis added.) The law is clear on one thing—the waiver of

immunity does not stop at the borders of the United States. There is no

need to interpret “outside of Iowa” as “outside of Iowa but not in foreign

countries.”

       The legislative history of the ITCA and its subsequent amendments

shed light on the applicability of the ITCA beyond the borders of Iowa.

Enacted in 1965, the ITCA “was lifted . . . from the Federal Tort Claims

Act” (FTCA). 2 Jones v. Iowa State Hwy. Comm’n, 207 N.W.2d 1, 4 (Iowa

1973); 28 U.S.C. §§ 1346(b), 2671–2680 (2006).                      The first four

subsections of section 669.14 (exceptions to the waiver of immunity) of
the ITCA are almost identical to subsections (a), (c), (f), and (h) of section

2680 of the FTCA. Compare Iowa Code § 669.14, with 28 U.S.C. § 2680.

However, the FTCA contains express language limiting the waiver of

immunity to claims arising in the United States.              28 U.S.C. § 2680(k)

(“The provisions of this chapter . . . shall not apply to . . . [a]ny claim


       1The State would interpret the ITCA as applying only “from California to the New
York Island, from the redwood forest to the gulf stream waters.” Woody Guthrie, This
Land is Your Land (1944).

       2The ITCA was originally codified in chapter 25A. See Iowa Code ch. 25A (1966).

In 1993, the ITCA was transferred to chapter 669. See id. ch. 669 (1993).
                                          5

arising in a foreign country.”).          The ITCA contains no such similar

provision.    If the Iowa legislature had intended to include a foreign

country exception, it could have done so expressly. See, e.g., Haw. Rev.

Stat. § 662–15(6) (2008) (“This chapter shall not apply to . . . [a]ny claim

arising in a foreign country . . . .”).

      In 1969, the legislature amended section 25A.4, now section 669.4,

to include the language “or where the act or omission occurred outside of

Iowa and the plaintiff is a nonresident.” 1969 Iowa Acts ch. 81, § 3(1)

(emphasis added). The section originally provided “[t]he district court of

the state of Iowa for the district in which the plaintiff is a resident or in

which the act or omission complained of occurred . . . shall have exclusive

jurisdiction to hear, determine, and render judgment . . . .” 1965 Iowa

Acts ch. 79, § 4 (codified at Iowa Code § 25A.4 (1966) (emphasis added)).

Senate file 376 explains the purpose of the 1969 amendment:

      [The] section . . . presently precludes a potential nonresident
      plaintiff from bringing a suit under [this] chapter . . . where
      the act or omission complained of occurs outside the State of
      Iowa. There is no rational basis for this preclusion and the
      Polk County District Court seems the most logical district,
      venue-wise, for such actions.

S.F. 376, 63rd G.A., 1st. Sess. Explanation (Iowa 1969). The legislature’s

intention to apply the ITCA beyond the borders of Iowa is clear.

      In determining the ITCA does not apply to acts or omissions

occurring in foreign countries, the district court relied on Sosa v. Alvarez-

Machain, 542 U.S. 692, 124 S. Ct. 2739, 159 L. Ed. 2d 718 (2004). Such

reliance is misplaced.      In Sosa, Alvarez, a Mexican citizen, allegedly

tortured and murdered a DEA agent in Mexico. Sosa, 542 U.S. at 697–

98, 124 S. Ct. at 2746–47, 159 L. Ed. 2d at 732–33. The United States

hired Sosa and other Mexican citizens to kidnap Alvarez and bring him to

the United States to stand trial for the DEA agent’s death.        Id.   After
                                        6

being acquitted, Alvarez brought suit against the United States under the

FTCA.      Id. at 698, 124 S. Ct. at 2747, 159 L. Ed. 2d at 733.            The

Supreme Court determined the FTCA foreign country exception barred

the claim. Id. at 711–12, 124 S. Ct. at 2754, 159 L. Ed. 2d at 740–41.

Although the Court bolsters its holding with a rejection of the

“headquarters doctrine,” (that negligent behavior in the United States

causing the foreign harm or injury could be the tort), and discusses the

complexity of choice of law if claims for torts occurring in foreign

countries were permissible, ultimately the fact that the FTCA explicitly

bars “[a]ny claim arising in a foreign country” led the Supreme Court to

its ruling. Id. at 710–11, 124 S. Ct. at 2753–54, 159 L. Ed. 2d at 740–

41. The rationale in Sosa is thus not applicable to the ITCA.

         Contrary to the State’s assertion, it is not necessary for a statute to

contain express language indicating applicability to foreign countries

specifically if the statute clearly indicates it should apply “outside of

Iowa.”     The State argues the absence of express language regarding

foreign applicability establishes a legislative intent against including

claims arising in foreign countries. In general, “a statute of one state has

no extraterritorial effect beyond its borders.” Powell v. Khodari-Intergreen

Co., 334 N.W.2d 127, 131 (Iowa 1983). As we have stated,

         Unless the intention to have a statute operate beyond the
         limits of the state or country is clearly expressed or indicated
         by its language, purpose, subject matter, or history, no
         legislation is presumed to be intended to operate outside the
         territorial jurisdiction of the state or country enacting it. To
         the contrary, the presumption is that the statute is intended
         to have no extraterritorial effect, but to apply only within the
         territorial jurisdiction of the state or country enacting it.

State Sur. Co. v. Lensing, 249 N.W.2d 608, 611 (Iowa 1977) (quoting 73

Am. Jur. 2d Statutes § 359, at 492 (1974)).
                                            7

       Although our legislature has drafted statutes that expressly apply

to foreign countries, 3 the ITCA does contain express language indicating

an intention to have the ITCA apply beyond the borders of Iowa: “where

the act or omission occurred outside of Iowa and the plaintiff is a

nonresident, the Polk county district court has exclusive jurisdiction to

hear, determine, and render judgment on any suit or claim as defined in

this chapter.” Iowa Code § 669.4 (emphasis added). Even though this

provision relates to venue, it does indicate the legislature intended the

ITCA to apply to torts committed by the State of Iowa or its agents both

inside Iowa and outside Iowa. Id.

       The plain language of the statute is clear; the ITCA applies to

claims “outside of Iowa.” 4 Iowa Code § 669.4. “When the language of a

statute is plain and its meaning clear, the rules of statutory construction

do not permit us to search for meaning beyond the statute’s express

terms.”        Rock v. Warhank, 757 N.W.2d 670, 673 (Iowa 2008).

Interpreting “outside of Iowa” to mean “outside of Iowa but not outside


       3See,  e.g., Iowa Code § 96.19(18)(b)(3) (2009) (“employment” for purposes of
unemployment compensation shall include service “performed outside the United States
. . . by a citizen of the United States in the employ of an American employer”); id.
§ 326.2(9) (“ ‘Jurisdiction’ means any county, state, territory, federal district, foreign
country, or political subdivision thereof.”); id. § 598B.105 (Under the Uniform Child-
Custody Jurisdiction and Enforcement Act, “[a] court of this state shall treat a foreign
country as if it were a state of the United States for the purpose of applying this article
. . . .”).

       4The  State argues that the fact that Iowa Code section 669.21 does not mention
foreign countries indicates the legislature did not intend the ITCA to apply to torts
occurring in foreign countries. We disagree. Section 669.21 requires the state to
“defend any employee, and . . . indemnify and hold harmless an employee against any
claim as defined in section 669.2, subsection 3, paragraph ‘b’, including claims arising
under the Constitution, statutes, or rules of the United States or of any state.” Iowa
Code § 669.21. This section, which simply requires the state to defend and indemnify
an employee named in a suit for acts or omissions during the scope of his or her
employment, is not meant to be a limitation on the waiver of sovereign immunity or the
scope of the entire ITCA. See 1977 Iowa Acts ch. 45, § 1 (codified at Iowa Code
§ 25A.21 (1979)). The State’s reliance on this section is misplaced.
                                          8

the United States” is absurd. We see no reason to differentiate between a

tort committed in Minnesota and a tort committed in Canada.

        Further, we have permitted nonresidents to sue residents in Iowa

courts for torts committed in other countries. See Powell, 334 N.W.2d at

131 (remanding case for trial on claim of malicious threat to extort

occurring in Saudi Arabia); Zabron v. Cunard S.S. Co., 151 Iowa 345, 131

N.W. 18 (1911) (reversing jury award for emotional distress resulting

from defendant’s negligence in failing to forward ticket in timely manner

to Russia).    As the ITCA provides “[t]he state shall be liable [for tort

claims] in the same manner, and to the same extent as a private

individual under like circumstances,” we see no need to judicially create

a foreign country exception. 5 Iowa Code § 669.4.

        As the ITCA expressly permits claims “where the act or omission

occurred outside of Iowa,” the district court erred in granting the State’s

motion to dismiss. Id. (emphasis added).

        IV. Conclusion.

        The district court erred when it granted the State’s motion to

dismiss. The ITCA expressly allows claims for torts committed outside of

Iowa, including foreign countries.             We reverse the district court’s
judgment and remand this case for further proceedings.

        REVERSED AND REMANDED.

        All justices concur except Wiggins and Baker, JJ., who take no

part.



        5TheState’s contention concerning the exception to the waiver of immunity for
swimming pools inspected by the state is unrelated to anything in this action. See Iowa
Code § 669.14(13).